King, J.,
delivered the opinion of the court.
Action in the nature of ejectment for the possession of the northwest quarter of Section 9, Township 4 south, Range 51 west, Washington County. It is admitted by counsel for appellant that the same questions of law and under conditions and facts substantially the same as were raised and determined in Empire Ranch & Cattle Co. v. Howell, 22 Colo. App., 584, 126 Pac., 1096, are presented for determination in this case, and upon the authority of that decision the judgment herein appealed from is affirmed.